DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I directed to claims 1-13 and new claim 15 in the reply filed on 08 July 2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the claimed inventions can be made without a serious search and examination burden on the examiner.  This is not found persuasive because as recited in the restriction requirement dated 12 May 2022, unity is lacking between the inventions of Groups I and II. Even though the inventions of Groups I and II require the same technical features recited in claim 1, these technical features are not special technical features as they do not make a contribution over the prior art in view of Zhu et al (CN 1937272A, reference made to attached English machine translation) which teaches in the Abstract and para [0008] a thermoelectric material having an amorphous matrix phase of Ge20SbxTe80-x where 0≤x≤5 with dispersed nanocrystalline granules of GeTe and Te within the amorphous matrix and having a size of 5-20 nm. The nanocrystalline granules include Te that causes an increase of a band gap by increasing a concentration of Te relative to Sb and where the nanocrystalline granules of GeTe and Te having higher concentrations of Te as they lack inclusion of Sb, where the granules of GeTe thus of Ge20Te80 and granules of Te have higher concentrations of Te than the matrix of GeSbTe and the nanocrystalline granules of Te have a concentration difference of 20 to 25 at% (100-(80-x) (0≤x≤5)) compared to the amorphous matrix of Ge20SbxTe80-x and the granules of GeTe having a composition of  Ge20Te80 have a difference of more than 3 at% Te with the amorphous matrix of Ge20SbxTe80-x where x=5 as in Implementation 2 in para [0028]). As such, the inventions of Groups I and II lack unity of invention as their shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhu. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the plurality of base material elements include a specific base material element that causes an increase of a band gap” but it’s not clear what particular band gap is being referenced in this recitation. It’s not clear if the referenced band gap is for the entire thermoelectric conversion material, or only the crystal phase of the thermoelectric conversion material or only for the amorphous phase. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claim 1 further recites “with respect to a whole of the plurality of base material elements included in the crystal phases” in lines 11-12, but claim 1 does not explicitly recite that the crystal phases include a plurality of base material elements. Claim 1 only recites that the crystal phases including the specific base material element, but otherwise it’s unclear if the crystal phases as claimed are also required to include the other plurality of base material elements. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-13 and 15 are also rejected as being indefinite by depending from indefinite claim 1.
Claim 5 recites “wherein a ratio of the crystal phases in a whole of the compound semiconductor is more than or equal to 20 volume% and less than or equal to 74 volume%” but it’s unclear if claim 5 is claiming a volume% of crystal phases in a whole of the compound semiconductor or a ratio of crystal phases. If claim 5 is defining a ratio, it’s not clear what are the two components being comparted in the ratio. As such, the scope of claim 5 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al (CN 1937272A, reference made to attached English machine translation) as evidenced by Sharma (Temperature-dependent photoconductive properties of Ge-Sb-Te thin film, PHASE TRANSITIONS 2019, VOL. 92, NO. 9, 851–861).

Regarding claim 1 Zhu discloses a thermoelectric conversion material composed of a compound semiconductor including a plurality of base material elements (Abstract see: composite thermoelectric material of Ge20SbxTe80-x), the thermoelectric conversion material comprising: 
an amorphous phase (Abstract, [0008] see: amorphous phase of Ge20SbxTe80-x where 0≤x≤5); and 
crystal phases having an average grain size of more than or equal to 5 nm, each of the crystal phases being in a form of a grain (Abstract, [0008] see: nanocrystalline granules of GeTe and Te within the amorphous matrix and having a size of 5-20 nm), wherein 
the plurality of base material elements include a specific base material element that causes an increase of a band gap by increasing a concentration of the specific base material element (Abstract, [0008] see: nanocrystalline granules include Te), where Sharma evidences that the decrease of Sb and resulting increase of Te concentration in Ge20SbxTe80-x increases the optical band gap (see Abstract)
an atomic concentration of the specific base material element included in the crystal phases with respect to a whole of the plurality of base material elements included in the crystal phases is higher than an atomic concentration of the specific base material element included in the compound semiconductor with respect to a whole of the plurality of base material elements included in the compound semiconductor (Abstract, [0008] see: nanocrystalline granules of GeTe and Te having higher concentrations of Te as they lack inclusion of Sb, where the granules of GeTe thus of Ge20Te80 and granules of Te have higher concentrations of Te than the matrix of GeSbTe), and
a difference is more than or equal to 3 at% between the atomic concentration of the specific base material element included in the compound semiconductor with respect to the whole of the plurality of base material elements included in the compound semiconductor and the atomic concentration of the specific base material element included in the crystal phases with respect to the whole of the plurality of base material elements included in the crystal phases (Abstract, [0008] see: nanocrystalline granules of Te have a concentration difference of 20 to 25 at% (100-(80-x) (0≤x≤5)) compared to the amorphous matrix of Ge20SbxTe80-x and the granules of GeTe having a composition of  Ge20Te80 have a difference of more than 3 at% Te with the amorphous matrix of Ge20SbxTe80-x where x=5 as in Implementation 2 in para [0028]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (CN 1937272A, reference made to attached English machine translation) as evidenced by Sharma (Temperature-dependent photoconductive properties of Ge-Sb-Te thin film, PHASE TRANSITIONS 2019, VOL. 92, NO. 9, 851–861) as applied to claim 1 above.

Regarding claim 2 Zhu discloses the thermoelectric conversion material according to claim 1, and regarding the claim 2 limitation wherein the average grain size of the crystal phases is less than or equal to 10 nm, Zhu teaches wherein the average grain size of the crystal phases is 5-20nm (para [0008], Abstract) which entirely encompasses applicant’s claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 3 Zhu discloses the thermoelectric conversion material according to claim 1, and regarding the claim 3 limitation wherein the difference is less than or equal to 20 at% between the atomic concentration of the specific base material element included in the compound semiconductor with respect to the whole of the plurality of base material elements included in the compound semiconductor and the atomic concentration of the specific base material element included in the crystal phases with respect to the whole of the plurality of base material elements included in the crystal phases, Zhu at the Abstract and para [0008] teaches the nanocrystalline granules of Te have a concentration difference of 20 to 25 at% (100-(80-x) (0≤x≤5)) compared to the amorphous matrix of Ge20SbxTe80-x and the granules of GeTe having a composition of Ge20Te80 have a difference of 0-5 at% Te compared to the amorphous matrix of Ge20SbxTe80-x, where these ranges substantially overlap with applicant’s claimed range of less than or equal to 20 at%. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0191435), in further view of Takeguchi et al (Nano Structural and Thermoelectric Properties of SiGeAu Thin Films, cited in IDS filed 22 January 2021) and further in view of Kikuchi et al (WO 2017057237, reference made to US 2018/0212131 as equivalent English translation).

Regarding claim 1 Chen discloses a thermoelectric conversion material composed of a compound semiconductor including a plurality of base material elements (Si-Ge alloy), the thermoelectric conversion material comprising: 
a host semiconductor material 12 (Chen, [0040] Fig. 1 see: host semiconductor material 12 (SiGe alloy)); and 
crystal phases having an average grain size of more than or equal to 5 nm, each of the crystal phases being in a form of a grain (Chen, [0040] Fig. 1 see: nanosized inclusions 14 of Si or SiGe alloy of a different Ge concentration than the SiGe alloy host), wherein 
the plurality of base material elements include a specific base material element that causes an increase of a band gap by increasing a concentration of the specific base material element (Chen, [0040] Fig. 1 see: Silicon (Si)).
Chen teaches the crystal phases having an average grain size preferably in the range of about 1 nm to about 100 nm which substantially overlaps the claimed range of more than or equal to 5 nm. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Chen does not explicitly disclose where the host material is an amorphous phase.
Takiguchi teaches a thermoelectric composite material comprising SiGe nano crystals around 6 nm (see Abstract) in an amorphous matrix of SiGe (see right hand column of page 4). Takiguchi teaches this composite thermoelectric material structure of microcrystals in an amorphous phase provides higher thermoelectric performance (see left hand column of page 1 under “Introduction”).
Chen and Takiguchi are combinable as they are both concerned with the field of thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of Chen in view of Takiguchi such that the host material of Chen is an amorphous phase as taught by Takiguchi (see Abstract and right hand column of page 4) as Takiguchi teaches the resulting composite thermoelectric material structure of microcrystals in an amorphous phase provides higher thermoelectric performance (see left hand column of page 1 under “Introduction”).
Regarding the claim 1 limitation “an atomic concentration of the specific base material element included in the crystal phases with respect to a whole of the plurality of base material elements included in the crystal phases is higher than an atomic concentration of the specific base material element included in the compound semiconductor with respect to a whole of the plurality of base material elements included in the compound semiconductor”, Chen teaches the crystal phases can be Si when the host is an alloy of SiGe (para [0040]), and thus the atomic concentration of Si in the crystal phase is greater than a concentration of Si in the Si-Ge host alloy.
Chen teaches the nanosized inclusions 14 SiGe alloy can be of a different Ge concentration (and thus different Si concentration) than the SiGe alloy host, but does not explicitly recite an embodiment where the concentration of Si in the crystal phase is greater than the concentration of Si in the host material Si-Ge phase such that a difference is more than or equal to 3 at% between the atomic concentration of the specific base material element included in the compound semiconductor with respect to the whole of the plurality of base material elements included in the compound semiconductor and the atomic concentration of the specific base material element included in the crystal phases with respect to the whole of the plurality of base material elements included in the crystal phases.
However Chen teaches in para [0042] that in general, the host and the inclusion materials are selected such that a band-edge offset between the conduction bands or the valence bands of the host material and the inclusion material at an interface of the two materials is less than about 5 kBT, and preferably less than about 3 kBT, wherein k-BT is the Boltzman constant and T is an average temperature of the nanocomposite composition. For example, the band-edge gap can be less than about 0.1 eV. This bandage gap is dependent on the composition of the Si-Ge alloys in the nanoparticle and host phases.
Kikuchi teaches that it is known that the band edge offset of the conduction bands between Si and Si0.7Ge0.3 (See Figs. 7(a) and 6) is 0.16eV. Given that the difference in conduction band edge offset and difference in Si concentration are proportional, the band edge offset of the conduction bands at approximately 1kBT and approximately 3 kBT corresponds to a difference in Si concentration of approximately 4.7 at% and approximately 14 at%. 
As the nanosized inclusions 14 of either Si or SiGe alloy of Chen can be of a different Ge concentration (and thus different Si concentration) than the concentration of Si in the host material Si-Ge phase, selection of an Si concentration of the nanosized inclusions 14 more than or equal to 3 at% of the concentration of Si in the whole of the plurality of base material elements included in the compound semiconductor of Chen would have been obvious to one having ordinary skill in the art, as such a selection would have yielded the desired band-edge offset to enhance the thermoelectric properties of the material by reducing phonon thermal conductivity and preserving electron transport properties (Chen, [0043], [0051]).

Regarding claim 2 modified Chen discloses the thermoelectric conversion material according to claim 1, and Takiguchi teaches wherein the average grain size of the crystal phases is less than or equal to 10 nm (Takiguchi, see Abstract see: SiGe nano crystals around 6 nm).  

Regarding claim 3 modified Chen discloses the thermoelectric conversion material according to claim 1, and regarding the claim 3 limitation “wherein the difference is less than or equal to 20 at% between the atomic concentration of the specific base material element included in the compound semiconductor with respect to the whole of the plurality of base material elements included in the compound semiconductor and the atomic concentration of the specific base material element included in the crystal phases with respect to the whole of the plurality of base material elements included in the crystal phases” as recited above, Chen teaches in para [0042] that in general, the host and the inclusion materials are selected such that a band-edge offset between the conduction bands or the valence bands of the host material and the inclusion material at an interface of the two materials is less than about 5 k-BT, and preferably less than about 3 kBT, wherein k-BT is the Boltzman constant and T is an average temperature of the nanocomposite composition. For example, the band-edge gap can be less than about 0.1 eV. This bandage gap is dependent on the composition of the Si-Ge alloys in the nanoparticle and host phases.
Kikuchi teaches that it is known that the band edge offset of the conduction bands between Si and Si0.7Ge0.3 (See Figs. 7(a) and 6) is 0.16eV. Given that the difference in conduction band edge offset and difference in Si concentration are proportional, the band edge offset of the conduction bands at approximately 1kBT and approximately 3 kBT corresponds to a difference in Si concentration of approximately 4.7 at% and approximately 14 at%. 
As the nanosized inclusions 14 of either Si or SiGe alloy of Chen can be of a different Ge concentration (and thus different Si concentration) than the concentration of Si in the host material Si-Ge phase, selection of an Si concentration of the nanosized inclusions 14 is less than or equal to 20 at% of the concentration of Si in the whole of the plurality of base material elements included in the compound semiconductor of Chen would have been obvious to one having ordinary skill in the art, as such a selection would have yielded the desired band-edge offset to enhance the thermoelectric properties of the material by reducing phonon thermal conductivity and preserving electron transport properties (Chen, [0043], [0051]).

Regarding claim 4 modified Chen discloses the thermoelectric conversion material according to claim 1, wherein the specific base material element is an element having a minimum lattice constant in the plurality of base material elements (Chen, [0040] see: Si as the specific base material having a lattice constant smaller than Ge).  

Regarding claim 5 modified Chen discloses the thermoelectric conversion material according to claim 1, and although Chen does not explicitly disclose wherein a ratio of the crystal phases in a whole of the compound semiconductor is more than or equal to 20 volume% and less than or equal to 74 volume%, Chen teaches the phonon thermal conductivity and electron transport properties of the thermoelectric material are variables that can be modified by varying the ratio of the crystal phases in a whole of the compound semiconductor (Chen, [0043], [0051]).
Thus, as the phonon thermal conductivity and electron transport properties of the thermoelectric material are variables that can be modified, among others, by adjusting the ratio of the crystal phases in a whole of the compound semiconductor, the precise ratio of the crystal phases in a whole of the compound semiconductor, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed ratio of the crystal phases in a whole of the compound semiconductor, cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of the crystal phases in a whole of the compound semiconductor, in the thermoelectric material of modified Chen to obtain the desired balance between phonon thermal conductivity and electron transport properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223)

Regarding claim 6 modified Chen discloses the thermoelectric conversion material according to claim 1, wherein the specific base material element is a group IV element (Chen, [0040] see: Si).  

Regarding claim 7 modified Chen discloses the thermoelectric conversion material according to claim 1, wherein the compound semiconductor is a SiGe-based material (Chen, [0040] see: SiGe alloy as the matrix host material).  

Regarding claim 8 modified Chen discloses the thermoelectric conversion material according to claim 1, and Takiguchi teaches wherein the compound semiconductor further includes at least one of a first additional element that forms an energy level in the band gap (Takiguchi, see Abstract see: amorphous SiGe alloy including around 2.2 at% Au) and Chen teaches the material including a second additional element that brings a Fermi level close to a conduction band or a valence band (Chen, [0041], [0012] see: the SiGe alloy can include either n-type (phosphorous) or p-type (boron) dopants).  

Regarding claim 9 modified Chen discloses the thermoelectric conversion material according to claim 8, and Takiguchi teaches wherein the first additional element is one or more materials selected from a group consisting of Au, Cu, and Fe (Takiguchi, see Abstract see: amorphous SiGe alloy including around 2.2 at% Au).  

Regarding claim 10 modified Chen discloses the thermoelectric conversion material according to claim 8, wherein the second additional element is at least one of B and P (Chen, [0041], [0012] see: the SiGe alloy can include either n-type (phosphorous) or p-type (boron) dopants).  

Regarding claim 11 modified Chen discloses a thermoelectric conversion element comprising: 
a thermoelectric conversion material portion, a first electrode disposed in contact with the thermoelectric conversion material portion; and a second electrode disposed in contact with the thermoelectric conversion material portion and disposed to be separated from the first electrode, wherein the thermoelectric conversion material portion is composed of the thermoelectric conversion material recited in claim 1 having a component composition adjusted to have p type or n type conductivity (Chen, [0074], Fig. 13 see: n-type and p-type conductivity thermoelectric materials bridged by an electrode to form a thermoelectric conversion element 66).  

Regarding claim 12 modified Chen discloses a thermoelectric conversion module comprising the thermoelectric conversion element recited in claim 11 (Chen, [0073], Fig. 12 see: thermoelectric cooler 60).  

Regarding claim 15 modified Chen discloses the thermoelectric conversion material according to claim 1, and Takiguchi teaches wherein the compound semiconductor further includes a first additional element that forms an energy level in the band gap (Takiguchi, see Abstract see: amorphous SiGe alloy including around 2.2 at% Au), and further teaches each of the crystal phases is a precipitated phase in which the first additional element serves as a crystal nucleus, and the crystal phases are dispersed in the amorphous phase (Takiguchi, see Abstract and paragraph bridging pages 2-3 see: nanocrystal SiGe phases dispersed in the amorphous SiGe alloy where the Au serves as a crystal nucleus for crystallization of the nc-SiGe phases by metal induced crystallization).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0191435), in view of Takeguchi et al (Nano Structural and Thermoelectric Properties of SiGeAu Thin Films, cited in IDS filed 22 January 2021) and in view of Kikuchi et al (WO 2017057237, reference made to US 2018/0212131 as equivalent English translation) as applied to claims 1-12 and 15 above, and in further view of Adachi et al (WO 2017002514, reference made to US 2018/0190891 as equivalent English translation).

Regarding claim 13 modified Chen discloses a thermoelectric conversion material recited in claim 1 having a component composition adjusted to have p type or n type conductivity, but does not explicitly discloses an optical sensor comprising: an absorber that absorbs optical energy; and a thermoelectric conversion material portion connected to the absorber, wherein said thermoelectric conversion material portion is composed of said thermoelectric conversion material recited in claim 1 having a component composition adjusted to have p type or n type conductivity. 
Adachi teaches in Fig. 18 an optical sensor comprising an absorber that absorbs optical energy (Adachi, [0195], [0061], Fig. 18 see: absorber 90); and a thermoelectric conversion material portion connected to the absorber, wherein said thermoelectric conversion material portion has a component composition adjusted to have p type or n type conductivity (Adachi, [0195], Fig. 18 see: one of p-type thermoelectric conversion portion 130 and n-type thermoelectric conversion portion 140).
Chen and Adachi are combinable as they are both concerned with the field of thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of Chen in view of Adachi to employ the thermoelectric conversion material recited in claim 1 having a component composition adjusted to have p type or n type conductivity in an optical sensor comprising an absorber that absorbs optical energy as taught by Adachi (Adachi, [0195], [0061], Fig. 18 see: absorber 90) where the thermoelectric conversion material portion of Chen is connected to the absorber as taught by Adachi (Adachi, [0195], Fig. 18 see: one of p-type thermoelectric conversion portion 130 and n-type thermoelectric conversion portion 140) as such a modification would have amounted to the use of the thermoelectric material of Chen in the known environment of an optical sensor for its intended purpose of producing an electromotive force in response to a temperature differential to accomplish the entirely expected result of sensing light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726